MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Oct 17 2017, 6:38 am

      court except for the purpose of establishing                               CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Nancy A. McCaslin                                        Elizabeth A. Bellin
      Elkhart, Indiana                                         Elkhart, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Christopher A. Toth,                                     October 17, 2017
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               20A03-1705-DR-1030
              v.                                               Appeal from the Elkhart Superior
                                                               Court
      Julia Lynne Noblitt,                                     The Honorable David C.
      Appellee-Petitioner                                      Bonfiglio, Judge
                                                               Trial Court Cause No.
                                                               20D06-0508-DR-629



      Altice, Judge.


                                               Case Summary


[1]   In his third appeal in just over a year, Christopher A. Toth (Father) appeals

      from the trial court’s order requiring him to pay a portion of his daughter A.T.’s

      postsecondary educational expenses (college expenses) and the attorney fees of

      Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017        Page 1 of 17
      his former wife Julia L. Noblitt (Mother). Father also appeals the denial of his

      motion to modify child support with respect to his disabled adult daughter K.T.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                       Facts & Procedural History


[3]   Father and Mother’s marriage was dissolved in November 1998. They have

      two daughters, K.T., born in November 1993, and A.T., born in June 1995.

      Although the parties initially shared joint legal custody, such was terminated by

      the court in 2003. In that order, the trial court awarded Mother legal custody of

      the children, as well as primary physical custody. Father was found in

      contempt on May 24, 2004, for nonpayment of school expenses and shortly

      thereafter found to be almost $4000 in educational arrears.


[4]   In June 2006, K.T. was struck by lightning while boating with Father. K.T.

      suffered catastrophic injuries, including permanent brain damage. K.T.’s

      physical and mental disabilities require around-the-clock care and have resulted

      in Mother being unable to work. This unfortunate change in circumstances also

      led to years of additional litigation.


[5]   On August 22, 2008, the trial court modified Father’s support obligation by

      increasing it from $127 to $274 per week. The court refused to impute income

      to Mother, finding that “Mother’s loving care of a highly disabled child cannot

      be duplicated by a paid, in-home provider” and that Mother was not staying

      home with K.T. to avoid supporting the children. Appendix Vol. II at 63.


      Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 2 of 17
      Father’s support obligation took into account the parties’ stipulation that Father

      would receive a credit for 166 overnights with the children, even though he had

      not had an overnight with K.T. since the accident. In the same order, the trial

      court noted the parties’ stipulation that Father was in arrears for educational

      expenses in the amount of $7300.


[6]   Father filed a motion to correct error, which was granted in part on December

      5, 2008. The trial court spent much of its order addressing and upholding its

      decision not to impute income to Mother. The court emphasized that Mother’s

      not working was not a choice but was rather compelled by the needs of K.T.

      The trial court then corrected a mathematical error and recalculated Father’s

      weekly support obligation to be $246. In March 2009, another calculation error

      was corrected, resulting in the support obligation being set at $261, where it

      remained for several years. On June 8, 2009, the trial court entered judgment

      against Father for unpaid child support in the sum of $5851.


[7]   In October 2013, Father moved to Florida, and Mother filed a motion to

      determine the amount of his arrears with respect to medical expenses,

      educational expenses, and child support. After a number of continuances,

      Mother filed a supplement to her motion in November 2015. Following an

      evidentiary hearing, the trial court issued an order on May 6, 2016, in which it

      initially observed:


              There have been numerous proceedings over the years, but the
              Court Orders on August 22, 2008 and December 5, 2008 are
              attached and incorporated because of their significance. They are

      Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 3 of 17
              significant here because the issues before the court on this
              occasion: medical, educational and support arrears may have
              different facts then [sic] prior evidentiary trials, but father’s
              approach remains the same; that is, undervaluing the care mother
              continues to give to their disabled child, not wanting to pay his
              fair share of the costs of her overall condition and attempting to
              minimize his financial exposure for their second born child.


      Id. at 132. Ultimately, the trial court ordered Father to pay $17,526 for

      unreimbursed medical expenses from the years 2006 through 2015, $6689 for

      educational expenses from 2008 to 2015, and Mother’s attorney fees in the

      amount of $16,250. The trial court also noted that Father had paid no part of

      the principal or interest on the 2009 judgment for unpaid child support.


[8]   Father appealed from the trial court’s May 6, 2016 order. Another panel of this

      court issued a memorandum decision affirming the award of medical expenses

      and attorney fees, reversing the award of educational expenses, and remanding

      for a determination of what portion of the award related to expenses for A.T.’s

      secondary education as opposed to college. Toth v. Noblitt, No. 20A03-1609-

      DR-2240 (Ind. Ct. App. June 14, 2017) (Toth I).


[9]   While Father’s first appeal was pending, the trial court granted Mother’s

      request for an award of appellate attorney fees. Specifically, on December 9,

      2016, the court ordered Father to pay reasonable attorney fees to Mother’s

      appellate counsel, which it estimated would be $4000 to $4500. Father

      appealed from this order, which was affirmed by another panel of this court.

      Toth v. Noblitt, No. 20A03-1701-DR-48 (Ind. Ct. App. August 9, 2017) (Toth II).


      Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 4 of 17
[10]   In the meantime, Father filed a motion to modify support on March 23, 2016,

       based on A.T. having reached the age of nineteen. On April 4, 2016, Mother

       filed a petition for college expenses, noting that A.T., though still living with

       Mother, was currently a student at Indiana University at South Bend. On

       December 8, 2016, Mother filed a motion for reimbursement of medical

       expenses.


[11]   On February 24, 2017, the trial court held an evidentiary hearing on all pending

       issues and then took them under advisement. In support of the request for

       attorney fees, Mother’s attorney submitted an affidavit of time on February 27,

       2017, along with detailed billing records. Thereafter, Father filed an objection

       to Mother’s request for attorney fees.1


[12]   The trial court issued an order on April 10, 2017. The court first adopted an

       agreement between the parties regarding medical reimbursement checks. The

       court then determined that Mother’s lack of employment remained justified

       and, thus, it refused to impute income to her. With respect to college expenses,

       the court ordered Father to pay 75% and A.T. to pay 25% for expenses incurred




       1
           Father’s specific objections follow:

                1.   There has been no showing of contempt against [Father] to justify the fees requested;
                2.   [Mother] has submitted no evidence of her inability to pay for her own attorney, and has in
                     fact been represented for several years by private counsel;
                3.   That to order attorney’s fees…for the last several hearings serves to punish [Father] for his
                     right to litigate legitimate claims.
       Appendix Vol. III at 53.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017               Page 5 of 17
       since April 4, 2016,2 as well as onward. As of that point, Father was

       determined to owe $11,513 in college expenses. The court also denied Father’s

       request to modify his child support obligation. Finally, the trial court ordered

       Father to pay Mother’s attorney fees in the amount of $12,235. Father appeals

       on a number of grounds. Additional facts will be provided below as needed.


                                             Discussion & Decision


                                                 College Expenses


[13]   Ind. Code § 31-16-6-2 establishes the trial court’s authority to enter an

       educational support order for the payment of a child’s college expenses. In so

       doing, the trial court must consider the child’s aptitude and ability, the child’s

       ability to contribute to the educational expenses, and the ability of each parent

       to meet these expenses. Id. Even where the parents’ statutory duty to support

       their child has ceased, an educational support order may extend past or be

       imposed after the child reaches the age of nineteen. I.C. § 31-16-6-6(a).


[14]   Indiana Child Support Guideline 8(b) provides in part that the trial court

       “should consider post-secondary education to be a group effort, and weigh the

       ability of each parent to contribute to payment of the expense, as well as the

       ability of the student to pay a portion of the expense.” Further, absent an




       2
         A.T. began college in the Fall of 2014. Her first-year expenses were covered by various grants. She no
       longer received grants after her freshman year, but she did obtain financial aid through a federal direct
       unsubsidized loan for her sophomore and junior years. Mother’s petition for college expenses was filed at the
       end of A.T.’s sophomore year, and the hearing took place during the second semester of her junior year.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017         Page 6 of 17
       evidentiary justification in the record and a finding by the trial court that a

       proportional obligation would be unfair, the apportionment of educational

       expenses between the parents should be roughly proportional to their share of

       income.3 See In re Paternity of Pickett, 44 N.E.3d 756, 765 (Ind. Ct. App. 2015).


[15]   When reviewing an order for the apportionment of college expenses, we do not

       reweigh the evidence or determine the credibility of witnesses. Winslow v. Fifer,

       969 N.E.2d 1087, 1092 (Ind. Ct. App. 2012), trans. denied. We consider only

       the evidence most favorable to the judgment and will affirm unless the trial

       court’s order is clearly erroneous. Id. A decision is clearly erroneous if it is

       clearly against the logic and effect of the facts and circumstances before the trial

       court. Id.


[16]   Father initially complains that the trial court’s order only references the federal

       loans taken out by A.T. “but does not refer to specific amounts or sources of

       funding that may be available to her or places where she has sought funding if

       she has been denied funding.” Appellant’s Brief at 26.                     Father continues,

       arguing that the case should be remanded “for clarification and recalculation”

       because the order “does not include relevant or necessary details about sources,

       or possible sources, of outside funding for A.T.” Id. Father’s request is

       puzzling because no evidence was presented to the court below regarding




       3
         Similarly, LR20-FL00-CVDR-7(H) of the Elkhart County Rules of Court provides that “the child shall be
       responsible for twenty-five percent (25%) of the remaining expenses [after scholarships/grants/gifts are
       deducted], and the balance shall be divided between the [parents] in proportions to their respective weekly
       adjusted income.”

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017          Page 7 of 17
       additional sources of funding available to A.T. The record indicates that A.T.’s

       freshman year was paid for by grants for which she no longer qualifies. 4 Since

       then, she has taken out loans to pay for college. Based on the evidence

       presented below, the trial court’s order in this regard appears accurate.


[17]   Next, Father claims that the trial court failed to set a minimum GPA

       requirement in its order. See Child Supp. G. 8(b) (“court should require that a

       student maintain a certain minimum level of academic performance to remain

       eligible for parental assistance”). On the contrary, the order indicates that “a

       2.0 minimum is required.”5 Appendix Vol. II at 27. The evidence presented at

       the hearing was that A.T. had a cumulative GPA of 2.251 at the end of the

       2016 fall semester, with a GPA for that semester of 2.900. These were the most

       recent grades available at the time, and A.T. was directed in the order to

       provide a copy of her semester grades to Father at the conclusion of each

       semester. Father has wholly failed to establish error in this regard.


[18]   The bulk of Father’s argument is that the trial court erred by ordering him to

       pay 75% of A.T.’s college expenses. His argument is difficult to follow but

       seems to boil down to a claim that he does not have the ability to meet these

       college expenses, despite the fact that he makes over $85,000 per year. He notes




       4
        Mother testified that the grants were no longer available due to income ineligibility. Father’s attempt to
       discredit this testimony on appeal amounts to an improper request for us to reweigh the evidence.
       5
        Father’s attorney indicated to the trial court that a 2.0 GPA requirement “was not unreasonable” and that
       A.T. was clearly capable of performing beyond that level. Transcript at 98.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017            Page 8 of 17
       that roughly 30% of his current take-home pay is being garnished to pay for his

       weekly child support obligation and his arrearage. Father then notes that in

       2016 he was ordered to pay Mother more than $17,000 in medical expenses

       (incurred in 2006 through 2015) and $21,000 in attorney fees.


[19]   We initially observe that Father invited the trial court to make him responsible

       for 75% of A.T.’s tuition, leaving A.T. responsible for the remaining 25%.6

       Thus, he cannot complain about this apportionment on appeal. Father

       acknowledged that he wanted to pay his “fair share” of college expenses.

       Transcript at 85. His argument below concerned only the amount of his

       obligation for A.T.’s living and transportation expenses while she was enrolled

       in college and living with Mother. He asked the trial court to impose a flat

       monthly rate of $360 ($250 for living expenses and $110 for transportation

       expenses). Father offered no specific basis for this proposed amount. It was

       just the amount that he was “willing to pay”. Id. at 91. Mother, on the other

       hand, presented substantial testimony and evidence regarding these expenses.

       Based on Mother’s evidence, the trial court determined that A.T.’s monthly

       living and transportation expenses while in college totaled $969.46. The court

       concluded that Father was responsible for 75% of these expenses, making his

       obligation – in addition to tuition – $727.09 per month of schooling.




       6
        At the close of the evidence, Father’s counsel argued with respect to college expenses, “the reimbursement
       should be, obviously, 75% and 25% percent [sic], to, ah, the child; 75 to my client for tuition, but for room
       and board to have a flat fee.” Transcript at 99.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017           Page 9 of 17
[20]   Father has not established that the trial court’s division of college expenses

       related to living and transportation while in school was clearly erroneous. His

       vague testimony that he was willing and able to pay only $360 does not

       establish his inability to pay twice that amount. As the record demonstrates,

       Father has had a propensity to attempt to avoid the full extent of his financial

       obligations to his children for well over a decade.


[21]   Father tries to liken this case to Hensley v. Hensley, 868 N.E.2d 910 (Ind. Ct.

       App. 2007), where another panel of this court reversed the trial court’s

       apportionment of college expenses. In Hensley, the trial court ordered that the

       two daughters pay one-third of the college expenses and that the parties then

       split the remaining amount with the father paying 86%. In reversing, we

       observed that the mother was voluntarily unemployed and the father had been

       diligently working overtime as an over-the-road truck driver and providing for

       his children (including two subsequently-born children). We noted particularly

       that the case did not involve “a parent who amassed a huge support arrearage

       by failing to pay support for a number of years.” Id. at 916. Further, our

       calculations indicated that the father would be “unable to provide for himself or

       his family under this educational support order, while [the mother would] be

       permitted to remain unemployed”. Id. Thus, we concluded that the result

       reached by the trial court was “inequitable and unjust.” Id. Father is not

       similarly situated to the father in Hensley and, therefore, we find that case

       inapposite to the case at hand.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 10 of 17
[22]   His reliance on Knisley v. Forte, 875 N.E.2d 335 (Ind. Ct. App. 2007) and Quinn

       v. Threlkel, 858 N.E.2d 665 (Ind. Ct. App. 2006), is similarly misplaced. In

       Knisley, the trial court apportioned the payment of college expenses solely

       between the parents and made no findings or conclusions regarding the child’s

       obligation or ability to obtain student loans. See Knisley, 875 N.E.2d at 341. In

       Quinn, the trial court not only split college expenses between the parents but

       ordered the parents to repay the modest loans their daughter had already taken

       out. The trial court also forbade the daughter from taking out any additional

       loans given her parents’ incomes and resources. Quinn, 858 N.E.2d at 671.


[23]   In the case at hand, the trial court ordered A.T. to pay 25% of her college

       expenses. The court also noted in its order that A.T. was working a part-time

       job and had undertaken college loans to pay her share of college expenses.

       Unlike in Knisley and Quinn, the trial court aptly considered A.T.’s ability to

       pay and ordered her to bear a significant portion of her college expenses.


[24]   In sum, we reject Father’s rather bald claim that the trial court ordered him to

       pay more than he should be obligated to pay. Father has failed to establish that

       the trial court’s apportionment of college expenses amounted to clear error.


                                                 Child Support


[25]   Father also challenges the denial of his motion to modify child support. Once

       again, we review only for clear error. See Ashabranner v. Wilkins, 968 N.E.2d

       851, 854 (Ind. Ct. App. 2012).



       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 11 of 17
[26]   Ind. Code § 31-16-8-1(b) provides that child support may be modified:


               (1) upon a showing of changed circumstances so substantial and
                   continuing as to make the terms unreasonable; or


               (2) upon a showing that:


                   (A) a party has been ordered to pay an amount in child
                      support that differs by more than twenty percent (20%)
                      from the amount that would be ordered by applying the
                      child support guidelines; and


                   (B) the order requested to be modified…was issued at least
                      twelve (12) months before the petition requesting
                      modification was filed.


       The party seeking to modify a child support order bears the burden of

       establishing that these requirements have been met. Barber v. Henry, 55 N.E.3d

       844, 850 (Ind. Ct. App. 2016).


[27]   On appeal, Father inaptly focuses on the twenty-percent threshold for

       modification under subsection (b)(2) rather than subsection (b)(1)’s alternative

       requirement of substantial and continuing changed circumstances making the

       existing support order unreasonable. The prior support order entered in 2008

       was for the support of both A.T. and K.T. Once A.T. turned nineteen years old

       in June 2014, however, she was no longer entitled to child support. See I.C. §

       31-16-6-6(a). Her emancipation created a substantial and continuing change

       that warranted modification of Father’s child support obligation. See Patton v.

       Patton, 48 N.E.3d 17, 23 (Ind. Ct. App. 2015). Thus, the trial court erroneously

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 12 of 17
       denied Father’s modification motion. On remand, we direct the trial court to

       reduce Father’s support obligation for K.T. to $226 per week retroactive to

       March 23, 2016.7


                                                     Attorney Fees


[28]   Under I.C. § 31-16-11-1, a trial court has broad discretion to impose attorney

       fees on either party to a child support proceeding. Thompson v. Thompson, 868

       N.E.2d 862, 870 (Ind. Ct. 2007). When determining whether to award attorney

       fees, the trial court must consider the resources and economic condition of the

       parties, their ability to engage in gainful employment and earn adequate

       income, and other factors bearing on the reasonableness of the award. Allen v.

       Proksch, 832 N.E.2d 1080, 1102 (Ind. Ct. App. 2005). We will reverse an award

       of attorney fees only if it is clearly against the logic and effect of the facts and

       circumstances before the trial court. Brown v. Brown, 776 N.E.2d 394, 397 (Ind.

       Ct. App. 2002), trans. denied.


[29]   Father’s argument regarding the award of attorney fees is brief. He claims that

       Mother’s attorney charged for an excessive number of hours (48.94 hours) for

       the issues at hand (modification of support, college expenses, and medical




       7
         The trial court denied Father’s request for a credit for 166 overnights because he, in fact, exercises no
       overnights with K.T. and has not since her tragic accident. Although acknowledging that the parties
       stipulated to this credit in 2008, the trial court found no support for Father’s contention that this stipulation
       would carry over to Father’s 2016 petition to modify support. The trial court’s conclusion in this regard was
       not clearly erroneous. We similarly find no error in the trial court’s refusal to impute income to Mother, who
       continues to provide constant care for K.T.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017            Page 13 of 17
       reimbursement checks). He also insinuates that Mother’s attorney submitted

       duplicate charges. In addition to not developing these contentions on appeal,

       Father did not challenge the request for attorney fees on these bases below.

       Therefore, he has waived these grounds on appeal.


[30]   Moreover, we are not persuaded by Father’s general claim that this award of

       attorney fees was unfair. We note this court’s recent observations in Toth II:


               The trial court is well acquainted with the parties, including their
               resources, economic condition, and ability to maintain gainful
               employment. The parties have litigated child support, medical
               expenses, education expenses, and arrearages for several years….


               Importantly, Mother is not employed because K.T. requires
               constant care. It is unlikely that Mother’s economic
               circumstances changed in the months between the hearing on the
               underlying matter and the date Mother filed her motion
               requesting appellate attorney fees. Also, the trial court
               specifically found that Mother’s financial situation had not
               changed since the court issued the May 6, 2016 order….


       Toth II, slip op. at 5-6 (footnote omitted).


[31]   In the current order under review, the trial court once again determined that

       Mother’s unemployment is justified and that no income should be imputed to

       her. The trial court went on to observe:


               Father suggested, but presented no evidence, that mother and
               [K.T.] were the beneficiaries of charitable fund raising…. The
               court’s view of family and friends of mother and [K.T.] raising
               charitable funds for them points to their dire financial

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 14 of 17
               circumstances rather than a financial windfall for them as father
               has consistently suggested.


       Appendix Vol. II at 26-27.


[32]   Though substantial judgments have been rendered against Father over the last

       two years, that fact alone does not necessitate a finding that the trial court

       abused its discretion by awarding attorney fees to Mother once again. On the

       record before us, we cannot say that the trial court abused its discretion.


                                           Admission of Evidence


[33]   Finally, Father challenges the admission of Mother’s Exhibit 10, which was a

       one-page handwritten list of Mother’s expenditures in 2016 for grocery and

       household goods. This exhibit was admitted, over Father’s objection, during

       Mother’s testimony regarding these expenses. The court admitted it as a

       demonstrative exhibit.


[34]   We review evidentiary rulings for an abuse of discretion, which will be found

       where the ruling is clearly against the logic and effect of the facts and

       circumstances. Snow v. State, 77 N.E.3d 173, 176 (Ind. 2017). “Even when the

       trial court erred in its ruling on the admissibility of evidence, this court will

       reverse only if the error is inconsistent with substantial justice.” Weinberger v.

       Boyer, 956 N.E.2d 1095, 1104 (Ind. Ct. App. 2011), trans. denied.


[35]   At trial, Father offered a laundry list of objections to the admission of Exhibit

       10. He reasserts some of these on appeal, as well as at least one new argument


       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 15 of 17
       – hearsay – which we will not address. Moreover, he does not discuss on

       appeal whether this exhibit qualified as a demonstrative exhibit.


[36]   We are not persuaded by any of Father’s arguments. Initially, Father contends

       that Mother failed to follow a local discovery rule and provide this exhibit to

       him ten days before trial (she provided it four days late), and therefore the

       exhibit should have been excluded. Father fails to acknowledge the broad

       discretion enjoyed by trial courts when ruling on discovery matters, and he has

       failed to establish an abuse of discretion. See Smith v. Smith, 854 N.E.2d 1, 4

       (Ind. Ct. App. 2006).


[37]   Father then presents an argument under Indiana Evidence Rule 1006, but the

       exhibit was not admitted pursuant to this rule. Nor is there any indication that

       Mother’s check register, upon which the exhibit was based, was not made

       available for examination or copying by Father had he so sought.


[38]   Lastly, Father argues that Exhibit 10 was not properly authenticated. On the

       contrary, Mother testified that she created the list from her check register where

       she tracked such expenses. She testified that the list represented her 2016

       expenditures for groceries and household items through December 1, 2016. 8

       Mother’s testimony, based on her personal knowledge, sufficiently established




       8
        The trial court expressly found Mother’s testimony with regard to these expenses to be credible and
       observed that “the weekly amount for a family of four of $275.74 is reasonable.” Appendix Vol. II at 28.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017          Page 16 of 17
       that the exhibit was what she claimed it to be. See Ind. Evidence Rule 901

       (b)(1). The trial court did not abuse its discretion by admitting this exhibit.


                                                   Conclusion


[39]   We affirm the trial court’s order with respect to college expenses and attorney

       fees. Although we also affirm the trial court’s refusal to impute income to

       Mother or to credit Father for any overnights, we cannot agree with its

       conclusion that “no substantial change in circumstance [exists] that would

       allow for modification of support.” Appendix Vol. II at 31. Modification is

       clearly warranted in light of A.T.’s emancipation. Accordingly, on remand, the

       trial court is directed to reduce Father’s weekly child support obligation to $226.


[40]   Judgment affirmed in part, reversed in part, and remanded with instructions.


       Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1705-DR-1030 | October 17, 2017   Page 17 of 17